                     Case
                      Case7:15-cr-00176-KMK
                           7:15-cr-00176-KMK Document 442 Filed
                                             Document 441 Filed 02/08/21
                                                                02/09/21 Page
                                                                         Page11ofof11


                                          AIELLO CANNICK
                                          Your rights • Our busineMEMQ                 ENOORStL
Robert J. Aiello
                                                                                                     69-06 Grand Avenue
Deveraux L. Cannick
                                                                                               Maspeth, New York 11378
Jennifer Arditi                                                                       (118) 426-0444, Fax {118)803-9764
                                                                                          Email: info@aiellocannick.com
Of Counsel
John S. Esposito
Anthony J. Rattobalfi



                                                                      February 8, 2021

          VIA ECF
          Honorable Judge Kenneth M. Karas
          The Hon. Charles L. Brieant Jr. Federal
          Building and United States Courthouse
          300 Quarropas Street
          White Plains. New York l 060 l

                     Re:    United States v. Edwin Ceballos
                            CaseNo: 7:15-cr-00176-KMK

          Dear Honorable Judge Karas:

                I represented Edwin Ceballos in the above indictment before Your Honor, pursuant to a
          CJA appointment. Mr. Ceballos was sentenced on October 19, 2020 to a tenn of imprisonment of
          11 months.

                   Mr. Ceballos is presently serving his sentence at Orange County Correctional Facility. Mr.
          Ceballos has contacted me seeking to be released on home confinement for the duration of the
          crisis or for compassionate release based on his medical issues; he has suffered with severe health
          conditions and is at high risk of contracting the virus.

                  In order for me to prepare and pursue an application for compassionate release, I
          respectfully request that the Court re-appoint me as CJA counsel to represent Mr. Ceballos for this
          purpose, nunc pro tune to January 15, 2021, which is the date on which Mr. Ceballos first contacted
          me.

                     Thank you for your courtesy and consideration.
          Granted.




          DLC/ad
